116 U.S. 567 (1886)
CHAFFIN
v.
TAYLOR.
Supreme Court of United States.
Argued January 7, 8, 1886.
Decided February 1, 1886.
ERROR TO THE SUPREME COURT OF APPEALS OF THE STATE OF VIRGINIA.
*569 This case was argued with Barry v. Edmunds, ante, 550; *570 Royall v. Virginia, post, 572; and Sands v. Edmunds, post, 585.
Mr. William L. Royall and Mr. Daniel H. Chamberlain for plaintiff in error.
Mr. R.A. Ayres and Mr. Walter R. Staples for defendant in error.
MR. JUSTICE MATTHEWS delivered the opinion of the court. After stating the facts in the above reported language, he continued:
The rejoinder which the Circuit Court of Henrico County permitted the defendant to file tendered no issue of fact, but one of law merely; and every question of law in the case had been covered by the former judgment of this court in this case. The proper action of the Circuit Court of Henrico County upon the mandate of this court would have been to have entered judgment on the pleadings in favor of the plaintiff, and proceeded to an assessment of his damages.
The act of January 14, 1882, set up in the rejoinder, is the same that was considered by this court in Antoni v. Greenhow, 107 U.S. 769, where it was adjudged that, as an amendment to the law regulating the proceeding by mandamus to compel the acceptance by the officers of the State of tax-receivable coupons in payment of taxes, it was not a law which impaired the obligation of the contract under the act of March 30, 1871.
The same act was necessarily considered in the opinion of the court in Poindexter v. Greenhow, 114 U.S. 270, as it was claimed in argument on the part of the defendant in error that the case then under consideration ought to be governed by the decision in the case of Antoni v. Greenhow, ubi supra, on the ground that the remedies provided by the subsequent acts of January 26, 1882, and of March 13, 1884, were, like that provided by the act of June 14, 1882, adequate, and therefore exclusive.
But we expressly pointed out that the last-named act of June 14, 1882, the one set up and relied on in the rejoinder of the *571 defendant, had no application to the case, so far as the decision in Antoni v. Greenhow, ubi supra, upheld it, because the present action was not one to specifically compel the tax collectors to receive coupons in payment of taxes, but proceeded on the ground that after the tender of coupons, in pursuance of the law of March 30, 1871, the tax collector in distraining property for the payment of the tax as still delinquent was guilty of a trespass.
In Antoni v. Greenhow that question was not decided. The court there said: "The question we are now to consider is not whether, if the coupon tendered is in fact genuine and such as ought, under the contract, to be received, and the tender is kept good, the treasurer can proceed to collect the tax by distraint or such other process as the law allows, without making himself personally responsible for any trespass he may commit, but whether the act of 1882 violates any implied obligation of the State in respect to the remedies that may be employed for the enforcement of its contract if the collector refuses to take the coupon." p. 774. And again: "In conclusion, we repeat that the question presented by the record is not whether the tax collector is bound in law to receive the coupon, notwithstanding the legislation which, on its face, prohibits him from doing so, nor whether, if he refuses to take the coupon and proceeds with the collection of the tax by force, he can be made personally responsible in damages for what he does, but whether the obligation of the contract has been impaired by the changes which have been made in the remedies for its enforcement in case he refuses to accept the coupons." p. 782.
The question that was not decided in Antoni v. Greenhow was the very question decided in the present case, and in the case of Poindexter v. Greenhow, where the grounds of the judgment are set out in full. It was there decided that the tax-payer had a contract right to pay his taxes in coupons, that a tender of them for that purpose, as to subsequent steps to collect the tax as delinquent, was equivalent to payment, and that a seizure of property under a levy thereafter for their non-payment was a trespass, notwithstanding any act of the General Assembly to the contrary, for such an act, being in breach of *572 the obligation of the contract of the State, is unconstitutional, and therefore null and void.
The rejoinder of the defendant allowed to be filed after the judgment of reversal, therefore, sought again to draw in question the very matter which had been already finally adjudged by this court in the same case. It did not deny the genuineness of the coupons tendered, nor the fact of tender, and the question of law broadly decided on the demurrer to the replication necessarily involved every defence, arising as matter of law, that could be made upon any existing acts of the General Assembly of Virginia, for the whole law of the case, as to the plaintiff's legal right to recover on his cause of action, was presented by the pleadings, and was concluded by the judgment of reversal.
As was said in Clark v. Keith, 106 U.S. 464, "that question is no longer open in this case, for the reason that it has long been settled that whatever has been decided here on one writ of error cannot be re-examined on a subsequent writ brought in the same suit. This rule was distinctly stated in Supervisors v. Kennicott, 94 U.S. 498, where numerous authorities are cited, beginning as early as Himely v. Rose, 5 Cranch, 313."
The judgments of the Supreme Court of Appeals and of the Circuit Court of Henrico County, Virginia, are therefore reversed, and the cause is remanded to the said Circuit Court, with instructions to take further proceedings in accordance with law, and in conformity with this opinion.